SUPPLEMENT DATED FEBRUARY 8, 2 MARKET VECTORS ETF TRUST Dated September 1, 2011 This Supplement updates certain information contained in the above-dated Prospectus for Market Vectors ETF Trust (the Trust) regarding the Market Vectors Pre-Refunded Municipal Index ETF (the Fund), a series of the Trust. You may obtain copies of the Funds Prospectus free of charge, upon request, by calling toll-free 1.888.MKT.VCTR or by visiting the Van Eck website at www.vaneck.com The second sentence of the first paragraph of the section of the Prospectus titled Summary InformationMarket Vectors Pre-Refunded Municipal Index ETFPrincipal Investment Strategies is hereby deleted and replaced with the following: The Funds benchmark is comprised of publicly traded municipal bonds that cover the U.S. dollar denominated tax-exempt bond market. Please retain this supplement for future reference.
